AMENDMENT NO. 1 TO MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

This AMENDMENT NO. 1 to the MASTER ACCOUNTS RECEIVABLE PURCHASE AGREEMENT (this
“Amendment”), dated as of December 27, 2019, is among CACI INTERNATIONAL INC, a
Delaware corporation, as seller representative (in such capacity, the “Seller
Representative”), CACI, INC. - FEDERAL, a Delaware corporation (“CACI Federal”),
LGS INNOVATIONS LLC, a Delaware limited liability company (“LGS”), LINNDUSTRIES
SHIELDING SPECIALTIES INCORPORATED, a New Mexico corporation (“LSSI”), NEXT
CENTURY CORPORATION, a Delaware corporation (“Next Century”, together with LGS
and LSSI, the “New Sellers” and each, a “New Seller”), certain of CACI Federal’s
Subsidiaries party hereto (collectively with the Seller Representative and CACI
Federal, the “Existing Sellers” and each, an “Existing Seller” and the Existing
Sellers together with the New Sellers, the “Sellers” and each, a “Seller”), and
MUFG BANK, LTD. (“MUFG”), as a Purchaser and as administrative agent for the
Purchasers (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Existing Sellers, the Seller Representative, the Purchasers and the
Administrative Agent have heretofore entered into the Master Accounts
Receivables Purchase Agreement, dated as of December 28, 2018 (as amended,
restated, supplemented, assigned or otherwise modified from time to time, the
“Receivables Purchase Agreement”);

WHEREAS, the parties hereto seek to modify the Receivables Purchase Agreement
upon the terms hereof;

WHEREAS, concurrently herewith, the parties hereto are entering into that
certain Amendment Fee Letter, dated as of the date hereof (the “Amendment Fee
Letter”);

WHEREAS, the New Sellers desire to be joined as parties to the Receivables
Purchase Agreement; and

NOW, THEREFORE, in exchange for good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged and confirmed), the parties hereto
agree as follows:

A G R E E M E N T:

1.Definitions.  Unless otherwise defined or provided herein, capitalized terms
used herein have the meanings attributed thereto in (or by reference in) the
Receivables Purchase Agreement.

2.Joinder. Each New Seller acknowledges and agrees that it is a “Seller” under
the Receivables Purchase Agreement, effective upon the date of such New Seller’s
execution of this Amendment.  All references in the Receivables Purchase
Agreement to the term “Seller” or “Sellers” shall be deemed to include each New
Seller.  Without limiting the generality of the foregoing, each New Seller
hereby repeats and reaffirms all covenants, agreements, representations and
warranties made or given by a Seller contained in the Receivables Purchase
Agreement, and appoints the Seller Representative as its agent, attorney-in-fact
and representative in accordance with Section 2.5 of the Receivables Purchase
Agreement.

3.New Sellers’ Account. For purposes of the Receivables Purchase Agreement,
“Seller Account” with respect to each New Seller means the account of the Seller
Representative located at Bank of America, N.A. (ABA No. 051-000-017 (ACH) and
026-009-593 (wires)) with account number

735563500 18568007

--------------------------------------------------------------------------------

11211189, which account is located at a depository bank reasonably satisfactory
to the Administrative Agent and which account is subject to an Account Control
Agreement.

4.Amendments to Receivables Purchase Agreement.  The Receivables Purchase
Agreement is hereby amended as follows:

(a)Section 1.1 is hereby amended by amending and restating the definition of
“Scheduled Termination Date” in its entirety as follows:

“Scheduled Termination Date” means December 24, 2020.

(b)Section 2.10(e) is hereby amended by replacing “0.4%” with “1.25%” where it
appears therein.

(c)Section 2 is hereby amended to add the following Section 2.12 in appropriate
numerical order as follows:

Section 2.12LIBOR Cessation. Anything in this Agreement to the contrary
notwithstanding, if the Administrative Agent determines (which determination
shall be binding and conclusive) that quotations of interest rates for the
relevant deposits in the definition of LIBOR in Section 1.1 are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the appropriate Adjusted Discount Rates applicable to the Purchased
Receivables included in any Portfolio Report (whether by reason of circumstances
affecting the London interbank Eurodollar market or otherwise) or adequate and
reasonable means do not exist for ascertaining LIBOR or LIBOR does not
adequately and fairly reflect the cost to the Administrative Agent (on behalf of
the Purchasers) of funding on any Settlement Date, then the Administrative Agent
(on behalf of the Purchasers) shall give the Seller Representative prompt notice
thereof, and so long as such condition remains in effect, (i) no Purchased
Receivables shall be discounted using LIBOR as a component of the Adjusted
Discount Rate and (ii) all future Purchased Receivables shall be discounted
using an Adjusted Discount Rate that is equal to the Prime Commercial Rate plus
the Applicable Margin for the relevant Approved Obligor. If (i) the foregoing
unavailability or inadequacy with respect to LIBOR is not of a temporary nature
or (ii) the Administrative Agent determines that (A) the administrator of LIBOR
or a Governmental Authority having jurisdiction over such administrator or the
Administrative Agent (or any other Person on behalf of such administrator or
Governmental Authority) has made or published a public statement announcing that
(1) the administrator of LIBOR has ceased or will cease to provide LIBOR,
permanently or indefinitely (provided that, at the time of such statement or
publication, no successor administrator will continue to provide LIBOR), or (2)
LIBOR is no longer representative or (B) non-recourse and limited recourse
accounts receivable purchase facilities that include similar language to that
contained in this Section 2.12 are being executed or amended to incorporate or
adopt a new benchmark interest rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) to replace LIBOR,
then the Administrative Agent (on behalf of the Purchasers) and the Seller
Representative shall negotiate in good faith with a view to agreeing upon
another mutually acceptable benchmark interest rate (including any mathematical
or other adjustments to such benchmark) for the Purchased Receivables and such

--------------------------------------------------------------------------------

other related changes to this Agreement as may be applicable.  For the avoidance
of doubt, if such alternate benchmark interest rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.  Each determination by the Administrative Agent shall be conclusive
absent manifest error.

(d)Section 3.6 is hereby amended by amended and restating the final paragraph as
follows:

The Unused Fee distributable by the Administrative Agent to each Purchaser on
each Settlement Date for each day during the preceding Settlement Period shall
be equal to such Purchaser’s Pro Rata Share of the Unused Fee earned for such
day; provided, however, if a Shutdown of the U.S. Government shall have occurred
and be continuing on any day, no Unused Fee shall accrue with respect to such
day; provided, further, that if a Shutdown of the U.S. Government shall have
ceased during any calendar month, the Unused Fee shall begin to accrue on the
first day of the following calendar month.

(e)Section 6.2 is hereby amended by replacing “twenty (20)” with “thirty (30)”
where it appears therein.

(f)Section 8.3(d) is hereby amended by amended and restating the final paragraph
as follows:

 

(d)

(i) No Shutdown of the U.S. Government has occurred and is continuing and (ii)
no Shutdown of the U.S. Government occurred or was continuing at any time during
the calendar month during which such Purchase Date occurs; provided that if
consented to by the Administrative Agent and the Purchasers in writing in
advance of any purchase, the foregoing limitation will not apply to any
Non-Affected Receivables.

(g)Section 14.23 is hereby amended by deleting “not less than two (2) Business
Days’” where it appears therein.

5.Conditions to Effectiveness.  This Amendment shall be effective subject to the
satisfaction of the following conditions, each to the satisfaction of the
Administrative in its sole discretion and, as to any agreement, document or
instrument specified below, each in form and substance satisfactory to the
Purchaser in its sole discretion:

(a)the Purchaser shall have received an executed counterpart of this Amendment;

(b)the Purchaser shall have received counterparts of the Amendment Fee Letter
(whether by facsimile or otherwise) executed by each of the respective parties
thereto along with confirmation of receipt of all fees owing under the Amendment
Fee Letter;

(c)the Purchaser shall have received (i) organizational documents of each New
Seller certified by the applicable governmental authority (as applicable), and
evidence of good standing (as applicable), (ii) an officer incumbency and
specimen signature certificate for each New Seller, and (iii) certified copies
of resolutions of each New Seller authorizing this Amendment and the other
Purchase Documents and authorizing a person or persons to sign those documents
including any subsequent notices and acknowledgements to be executed or
delivered pursuant to this Amendment, the other Purchase Documents and any other
documents to be executed or delivered by each New Seller pursuant hereto or
thereto;

--------------------------------------------------------------------------------

(d)the Purchaser shall have received opinions of counsel to each New Seller,
including opinions with respect to due organization and good standing of each
such Person, due authorization, execution and delivery of this Amendment and the
other Purchase Documents entered into on or about the date hereof by such
Person, validity and enforceability of this Amendment and the other Purchase
Documents with respect to such Person, non-contravention of organizational
documents, material agreements and law, no consents, creation of security
interest and perfection of security interest (including perfection by control
with respect to each Seller Account), and such other matters as the
Administrative Agent and the Purchasers may reasonably request; and

(e)each New Seller agrees to execute and deliver such further instruments and
documents and do such further acts and things as the Administrative Agent may
deem reasonably necessary or proper to carry out more effectively the purposes
of this Amendment.

6.Certain Representations, Warranties and Covenants.  Each Seller hereby
represents and warrants to the Administrative Agent, as of the date hereof,
that:

(a)the representations and warranties made by it in the Receivables Purchase
Agreement are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) as of
(i) the date hereof and (ii) immediately after giving effect to this Amendment
to the same extent as though made on and as of the date hereof, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (unless such representation or warranty
contains a materiality qualification and, in such case, such representation and
warranty shall be true and correct as made) on and as of such earlier date;

(b)no Facility Suspension Event exists as of the date hereof and immediately
after giving effect to this Amendment; and

(c)the execution and delivery by it of this Amendment, and the performance of
its obligations under this Amendment, the Receivables Purchase Agreement (as
amended hereby) and the other Purchase Documents to which it is a party are
within its organizational powers and have been duly authorized by all necessary
organizational action on its part, and this Amendment, the Receivables Purchase
Agreement (as amended hereby) and the other Purchase Documents to which it is a
party are its valid and legally binding obligations, enforceable in accordance
with its terms, subject to the effect of bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights generally.

7.Reference to, and Effect on, the Receivables Purchase Agreement and the
Purchase Documents.

(a)The Receivables Purchase Agreement (except as specifically amended herein)
and the other Purchase Documents shall remain in full force and effect and the
Receivables Purchase Agreement and such other Purchase Documents are hereby
ratified and confirmed in all respects by each of the parties hereto.

(b)The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Administrative Agent, nor constitute a waiver of any provision of, the
Receivables Purchase Agreement or any other Purchase Document.

--------------------------------------------------------------------------------

(c)After this Amendment becomes effective, all references in the Receivables
Purchase Agreement or in any other Purchase Document to “the Master Accounts
Receivable Purchase Agreement,” “this Agreement,” “hereof,” “herein” or words of
similar effect, in each case referring to the Receivables Purchase Agreement,
shall be deemed to be references to the Receivables Purchase Agreement as
amended by this Amendment.

8.Further Assurances. The Sellers agree to do all such things and execute all
such documents and instruments as the Administrative Agent may reasonably
consider necessary or desirable to give full effect to the transaction
contemplated by this Amendment and the documents, instruments and agreements
executed in connection herewith.

9.Expenses.  The Sellers agree, jointly and severally, to pay on demand all
actual and reasonable costs and expenses incurred by the Administrative Agent in
connection with the preparation, negotiation, documentation and delivery of this
Amendment.

10.Purchase Document. This Amendment is a Purchase Document.

11.Assignments and Transfers. This Amendment shall be binding upon and inure to
the benefit of the Sellers and the Administrative Agent and each Purchaser, and
their respective successors and assigns.

12.Counterparts.  This Amendment may be executed in any number of counterparts,
and by the different parties hereto on separate counterparts; each such
counterpart shall be deemed an original and all of such counterparts taken
together shall be deemed to constitute one and the same instrument. A facsimile
or electronic copy of an executed counterpart of this Amendment shall be
effective as an original for all purposes.

13.Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

14.Section Headings. Section headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

15.Invalidity. If at any time any provision of this Amendment shall be adjudged
by any court or other competent tribunal to be illegal, invalid or
unenforceable, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired, and the parties
hereto will use their best efforts to revise the invalid provision so as to
render it enforceable in accordance with the intention expressed in this
Amendment.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

SELLER REPRESENTATIVE:

CACI INTERNATIONAL INC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

EXISTING SELLERS:

CACI TECHNOLOGIES, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI NSS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI, INC. - FEDERAL

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI PREMIER TECHNOLOGY, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI-ISS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------

SIX3 INTELLIGENCE SOLUTIONS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI ENTERPRISE SOLUTIONS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI, LLC - COMMERCIAL

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

APPLIED SYSTEMS RESEARCH, INC.

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI PRODUCTS COMPANY CALIFORNIA

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

LTC ENGINEERING ASSOCIATES, INC.

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------

SIX3 ADVANCED SYSTEMS, INC.

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

TICOM GEOMATICS, INC.

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI-ATHENA, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI-CMS INFORMATION SYSTEMS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI DYNAMIC SYSTEMS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI SECURED TRANSFORMATIONS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------

CACI TECHNOLOGY INSIGHTS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

CACI-WGI, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

DELTA SOLUTIONS & TECHNOLOGIES, LLC,

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

EMERGINT TECHNOLOGIES, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

IDL SOLUTIONS, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

PANGIA TECHNOLOGIES, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------

R.M. VREDENBURG, LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

SIX3 SYSTEMS, LLC

 

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

NEW SELLERS:

LGS INNOVATIONS LLC

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

LINNDUSTRIES SHIELDING SPECIALTIES

INCORPORATED

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 

 

NEXT CENTURY CORPORATION

 

By: /s/ Thomas A. Mutryn

Name: Thomas A. Mutryn

Title: Executive Vice President, Chief Financial

Officer and Treasurer

 




 

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:

MUFG BANK, LTD.

 

By: /s/ Richard Gregory Hurst

Name: Richard Gregory Hurst

Title: Managing Director

 

 

PURCHASER:

MUFG BANK, LTD.

 

By: /s/ Richard Gregory Hurst

Name: Richard Gregory Hurst

Title: Managing Director

 